December 9, 2015
Perry A. Zirkel, Ph.D. JD
University Professor of Education and Law
Lehigh University
Mountaintop Campus
111 Research Drive
Bethlehem, Pennsylvania 18015-4794
Dear Dr. Zirkel:
This is in response to your requests for guidance regarding the statute of limitations for filing due
process hearing requests under Part B of the Individuals with Disabilities Education Act (IDEA).
Specifically, you ask, for States that do not have an explicit time limitation for requesting a due
process hearing, whether the statute of limitations for filing a due process hearing request is four,
instead of two, years, in light of the two-year period specified in both 34 CFR §§ 300.507(a)(2)
and 300.511(e).
The regulatory provisions at 34 CFR §§ 300.507(a)(2) and 300.511(e) mirror the statutory
provisions at sections 615(b)(6)(B) and 615(f)(3)(C), respectively, of the IDEA. In the Analysis
of Comments and Changes in the 2006 IDEA Part B regulations, the Department published the
following:
Comment: Some commenters requested that the regulations clarify whether
the statute of limitations in section 615(b)(6)(B) of the Act is the same statute
of limitations in section 615(f)(3)(C) of the Act. The commenters stated that
the Act and regulations are confusing because the statute of limitations is
mentioned twice and implies that the timeline for filing a complaint and filing
a request for a due process hearing are different.
Discussion: The statute of limitations in section 615(b)(6)(B) of the Act is the
same as the statute of limitations in section 615(f)(3)(C) of the Act. Because
we are following the structure of the Act, we have included this language in
[34 CFR] §§ 300.507(a)(2) and 300.511(e).
Assistance to States for the Education of Children With Disabilities and Preschool
Grants for Children With Disabilities, 71 Fed. Reg. 46,540, 46,706 (Aug. 14,
2006).
The United States Court of Appeals for the Third Circuit recently addressed this question in G.L.
v. Ligonier Valley School District Authority, No. 14-1387, 802 F.3d 601 (3d Cir. 2015). In that
litigation, the Court requested that the Department submit an amicus curiae letter brief
concerning the relationship between the two statutory provisions. In response to the Court’s
request, the Department submitted a letter (enclosed), providing the 2006 Comment excerpted
above and stating that the Department will continue to review its prior statement regarding these

Page 2 – Dr. Perry Zirkel
provisions to determine the extent to which further clarification is necessary. On September 22,
2015, the Court issued its decision (enclosed), holding that both provisions reflect the same twoyear deadline for filing a due process complaint after the date plaintiffs knew or should have
known about the alleged violations (the “KOSHK date”). The Court also held that neither
provision limits remedies to injuries that occurred within two years before the KOSHK date, and
that, if parents timely file a complaint and liability is proven, the entire period of the violation
should be remedied. In light of the Court’s decision, the Department is continuing to deliberate
to determine whether further guidance is necessary.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
Thank you for bringing this matter to our attention. If you have questions, please do not hesitate
to contact Lisa Pagano at 202-245-7413 or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
Enclosures

